611 P.2d 205 (1980)
Leah E. McCarroll, Appellant,
v.
Emery W. McCarroll, Respondent.
No. 10924.
Supreme Court of Nevada.
May 22, 1980.
Rehearing Denied July 8, 1980.
James W. Hardesty, Reno, for appellant.
Roger L. Wright, and Robert J. Peyton, Reno, for respondent.

OPINION
PER CURIAM:
This action was commenced almost three years after a final decree of divorce had been entered approving an oral agreement for the division of community property. The purpose of the action is to have the former husband's retirement pension with the U.S. Forest Service declared a community asset and a portion of it awarded to the former wife. The oral agreement for division of community property did not include the pension and no mention was made of it during the divorce action. It is the present contention of the former wife that the former husband was guilty of fraudulent concealment of his retirement pension.
On the record presented, the district court found that the fraud, if any, was intrinsic since the former wife had a fair opportunity to present the claim she is now making to the divorce court. Colby v. Colby, 78 Nev. 150, 369 P.2d 1019 (1962). Consequently, relief is barred by NRCP 60(b). Accordingly, summary judgment was entered for the former husband. We perceive no error.
Affirmed.